A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim filed on 1/4/2022 is acknowledged.
3.	New claims 23-27 have been added.
4.	Claims 2, 13 and 17 have been cancelled.  Claims 6-8, 10-12, 15, 18, 20-22 and 25 have been further cancelled by an Examiner's amendment (see Section 8 below).
5.	Claims 1, 3-5, 9, 14, 16, 19, 23, 24, 26 and 27 are pending in this application.  
6.	Applicant elected without traverse of Group 1 (claims 1-6, 9, 13, 14, 16 and 19) and elected an extracellular vesicle (EV) with (a) enzyme as specific POI, (b) a cis-cleaving release system as specific polypeptide-based release system and (c) CD63 as specific exosomal polypeptide as species of EV in the reply filed on 8/4/2020.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to an extracellular vesicle (EV) comprising at least one polypeptide construct comprising: (i) at least one polypeptide of interest (PoI); (ii) at least one exosomal polypeptide; and, (iii) a monomeric cis-cleaving intein, wherein the monomeric cis-cleaving intein releases the at least one PoI from the at least one exosomal polypeptide into the lumen of the EV upon activation within the EV, and wherein the at least one PoI is unconjugated upon release; a cell comprising at least one such EV; and a pharmaceutical composition comprising at least one such EV.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 1; and this too appears to be free of prior art.  Therefore, the withdrawn claims 5 and 9 are hereby rejoined.

Withdrawn Rejections
7.	All rejections set forth in the previous office action are hereby withdrawn in view of Applicant's amendment to the claim and Applicant's persuasive arguments.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Pavao on 6/17/2022.

Claims 6-8, 10-12, 15, 18, 20-22 and 25 have been cancelled.

Claims 1, 24, 26 and 27 have been amended as follows:
1. (Currently Amended) An extracellular vesicle (EV) comprising at least one polypeptide construct comprising: 
(i) at least one polypeptide of interest (PoI); 
(ii) at least one exosomal polypeptide; and, 
(iii) a monomeric cis-cleaving intein[[-based release system]], 
wherein the monomeric cis-cleaving intein[[-based release system]] releases the at least one PoI from the at least one exosomal polypeptide into the lumen of the EV upon activation within the EV, and 
wherein the at least one PoI is unconjugated upon release.

24. (Currently Amended) The EV according to claim 1, wherein the monomeric cis-cleaving intein[[-based release system]] is a slow-cleaving intein

26. (Currently Amended) The EV according to claim 1, wherein (SEQ ID NO: 1).

27. (Currently Amended) The EV according to claim 1, wherein (SEQ ID NO: 2).

Claims 3-5, 9, 14, 16, 19 and 23 as filed in the amendment filed on 1/4/2022.
Claims 1, 3-5, 9, 14, 16, 19, 23, 24, 26 and 27 are allowed.
Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: 
The extracellular vesicle (EV), a cell comprising at least one such EV, and a pharmaceutical composition comprising at least one such EV recited in instant claims 1, 3-5, 9, 14, 16, 19, 23, 24, 26 and 27 are free of prior art.  The closest prior arts are Choi et al (WO 2016/178532 A1, filed with IDS, machine translation used and enclosed in the previous office actions, pages 1-33), Fong et al (Trends in Biotechnology, 2010, 28, pages 272-279, cited and enclosed in the previous office actions) and Topilina et al (Mobile DNA, 2014, 5, pages 1-14, filed with IDS).  The combined teachings of the cited prior art references have been set forth in Section 16 of the previous office action.  However, the combined teachings of the cited prior art references fail to teach the limitation "(iii) a monomeric cis-cleaving intein, wherein the monomeric cis-cleaving intein releases the at least one PoI from the at least one exosomal polypeptide into the lumen of the EV upon activation within the EV, and wherein the at least one PoI is unconjugated upon release" recited in instant claim 1.  And there is no teaching, motivation, or other type of suggestion to modify the combined teachings of the cited prior art references and arrive the EV, a cell comprising at least one such EV, and a pharmaceutical composition comprising at least one such EV recited in instant claims 1, 3-5, 9, 14, 16, 19, 23, 24, 26 and 27.  Therefore, the EV, a cell comprising at least one such EV, and a pharmaceutical composition comprising at least one such EV recited in instant claims 1, 3-5, 9, 14, 16, 19, 23, 24, 26 and 27 are both novel and unobvious over the prior arts of record.  And the claimed the EV, a cell comprising at least one such EV, and a pharmaceutical composition comprising at least one such EV are markedly different from what exist in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-5, 9, 14, 16, 19, 23, 24, 26 and 27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658